                                      Case 1:20-cv-21601-KMW Document 33-1 Entered on FLSD Docket 05/11/2020 Page 1“We’re
                                                                                                                     of 1going to obey God rather than men.
                                      “You have no authority over us. …                  “the Genesis II                  “Well, we’re not going to be                                              Well, what about if you go to jail? Ha ha ha
                                      You are under our authority. … I’m                 Church is NOT                    under compliance to them                                                  ha. … You think we’re afraid of some
                                      going to go to the jail ministry, but              bound to obey [the               because they’re not over us.”                                             Obama-appointed judge that broke their
                                      I’m not going to court, Joe. … I’m                 TRO]”                                                                                                      oath? … You’re no judge.”
    “There will be                                                                                                        “Just because the FDA submits
                                      not under them. I won’t answer                     “This letter is                                                         “We completely reject              “Tomorrow, the 11th … they want us to be
     NO corrective                                                                                                        a TRO … it doesn’t mean it has
                                      them a bit. You can throw every-                   notice to all you                                                           this TRO ...”                  there. We’re not going. We’re not going.
    actions on our                                                                                                        to be obeyed or even given
                                      thing you want at me, it doesn’t                   named above that                                                         “Has Judge Williams               We’ve rejected everything they’ve said.”
   part in regard to                                                                                                      attention.”
                                      matter.”                                           you          must                                                       violated her oath? She
       our Sacra-                                                                                                                                                                                   “[W]e’re not going to stop anything.”
                                                                                         immediately STOP                 “The restraining order’s right
      ments!” You                                                                                                                                                 need to be removed?
                                              4/20                                       Harassing     the                there … You’ve got the 2nd                                                “This judge could go to jail … You could be
   have no author-                                                                                                                                                No law, code, statue
                                      “G2 Voice” Broadcast                               Genesis II Church                [Amendment]. Right? When                                                  taken out, Mrs.—Ms. Williams, huh?”
    ity over us! …                                                                                                                                                [sic] or order can be
                                                                                         period.”                         Congress does immoral things,
    Never going to                                                                                                                                               made against the free              “[W]e’re not obeying it. Don’t care what you
                                                                                                                          passes immoral laws, that’s
   happen. … [W]e                                                                                                                                                exercise of a Church’s             do. … We’re going to carry on anyways, so
                                                                                          4/21                            when you pick up guns, right?”
     will NOT stop                                                                                                                                                  Sacraments …”                   it’s not going to stop us. But we’re going to
      our Church                                                                "STOP HARASSMENT ORDER"                   “You want a Waco? Do they                                                 carry on directly, indirectly, whatever you
     Sacraments!”                                                                                                         want a Waco?”                                                             say.”
                                                                                                                                                                      5/1
                                                                                                                               4/26                                 Letter to                                          5/10
        4/9
                                                                                                                       “G2 Voice” Broadcast                      POTUS, AG et al.                              "G2 Voice" Broadcast
Genesis Website Post




               FDA / FTC Warning Letter                                                     Temporary Restraining Order                                                                      Preliminary Injunction



                            4/12                                                4/19                                          4/26                                               5/3                                          5/10
 4/8/20                                                                                                                                                                                                                                     5/11/20
                                                                                                               4/22                           4/29
                                                                                                      Email to USA Refusing         Email to DOJ Leadership
                                                                                                       to Preserve Records        Accusing Counsel of Treason
                                                                                                                                                                                                                  5/5
                4/9
                                                             4/20                                                                                              5/3                                       Email to Court & USA
       Formal Response to WL                                                                               4/21
                                                    G2 Video: “This Insanity                                                                           “G2 Voice” Broadcast
                                                                                                  Letter to Court & USA
                                                        Has to Stop!!”                                                                                                                                     “We have to obey God rather
             “You have NO author-                                                                                                                          “the judge that’s lying and                     than men. We will NOT be
                                                                                                        “We are practicing ‘civil
             ity over us so would                       “I don’t need their approval                                                                       breach of their oath … That’s                   participating in any of your
                                                                                                        disobedience’ against this
             we even consider your                      to have a sacrament … You                                                                          like treason, folks. … They—                    UNCONSTITUTIONAL Orders,
                                                                                                        unjust order!”
             Act? We can say cure,                      could take up guns and fight                                                                       they broke it. Okay? That’s                     Summons, etc. … We have
             heal and treat … the                       when the government be-                         “Civil disobedience is permit-                     treason.”                                       to reject these … ”
             Church will NOT be                         comes a tyrant and abusive.                     ted in the US Constitution
                                                                                                                                                           “[W]e’re violating a temp-                      “Again and again I have
             entering any Court                         That’s why they had the                         peaceably of course at first if
                                                                                                                                                           orary restraining order. Well,                  written you all that … you
             period for the DOJ has                     Second Amendment there.                         possible … NOTE: The 2nd
                                                                                                                                                           we don’t care. Okay? Don’t                      have NO authority over our
             no authority over a                        You could do that. …                            Amendment is there in case it
                                                                                                                                                           care.”                                          Church and its practicing no
             Church Sacrament and                                                                       can’t be done peaceably.”
                                                        Are you obeying their order?                                                                                                                       matter how you try to
             how or why it is being                     We’re not obeying it. We’re                     “The Genesis II Church of                          “This ain’t going to fly. We’re                 ‘invent’ reason to stop us
             used.”                                     just not doing anything, so I                   Health and Healing will not                        going to do it whether you like                 from helping our members
                                                        guess we are obeying it, but                    stop … providing our sacra-                        it or not.”                                     and followers.”
                                                        we’re not telling them, ‘we’re                  ments to the world! The DOJ                        “And we rejected [the TRO].
                                                        obeying you and we’re listen-                   and FDA have NO authority                          We sent—we sent things they
                                                        ing to you because you’re                       over our Church Sacraments                         sent us back because it
                                                        right.’”                                        whatsoever …”                                      doesn’t apply to us.”




                                                        Statements by Mark Grenon / Genesis II Church
